DETAILED ACTION
Claims 1-15 are pending and have been examined.
This application is a Continuation of 16/914,378, now US 11,271,830.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0216691 A1 (Borzestowski et al.), in view of US 2018/0343060 A1 (Aiba et al.).

As to Claims 1 and 15, Borzestowski et al. disclose a method (Borzestowski et al.  - Title) of; and a server (Borzestowski et al. - ¶ [0042]) to, respectively, provide configurable bot services adapted for interacting with users, comprising: 
providing at least one bot instance to receive metadata comprising at least one logic rule defining an organization-specific instantiation of the at least one bot instance, operated to interact with users using client devices (Borzestowski et al. disclose receiving automated script fetches, analyses, rules and file information from web servers used to instantiating client bot sessions - ¶¶ [0070-0071]); 
receiving at least one request to initiate the at least one bot instance for interacting with at least one of a plurality of users using a respective one of a plurality of client devices connected to said network (Borzestowski et al. disclose a variety of different styles and applications for opening bot sessions, such as gaming bots, auction bots, avatar video bots, etc. - ¶¶ [0071, 0089]); 
initiating the at least one bot instance according to the at least one logic rule to communicate with the respective client device for interacting with the at least one user (Borzestowski et al. disclose receiving automated script fetches, analyses, rules and file information from web servers used to instantiating client bot sessions; and initiating and operating said bot sessions - ¶¶ [0070-0071, 0089]); and 
operating the at least one bot instance according to the at least one logic rule (Borzestowski et al. disclose receiving automated script fetches, analyses, rules and file information from web servers used to instantiating client bot sessions; and initiating and operating said bot sessions - ¶¶ [0070-0071, 0089]). 
Borzestowski et al. disclose communicating with a web server to receive metadata comprising at least one logic rule predefined for instantiation of conversation bots operated to interact with users using client devices as cited above; and disclose the user using a mobile device at ¶ [0041], but do not disclose the use of an edge server between a cloud service and the user’s access point, wherein the edge server is in closer proximity to the access point than to the cloud service. However, Aiba et al. disclose 
an edge server (Aiba et al. disclose the edge server 13 – Fig. 1);
adapted for communicating over a backbone of a communication network with at least one cloud service (Aiba et al. disclose the edge server in communication with the cloud server 14 – Fig. 1);
through the backbone of the communication network (Fig 1 shows the communication network between elements 11-14); and
wherein the edge server is located at an edge of the communication network, in closer network proximity to an access point providing the respective client device connectivity to the network than the at least one cloud service (Aiba et al. disclose that the edge server is closer to the user’s side than the cloud server - ¶ [0021]. Aiba et al. recite “The edge server 13 is a server provided closer to the user's side (the on-vehicle device's side) than the cloud server 14 and reduces the distance to the user to shorten communication delay.”)
It would have been obvious to one of ordinary skill in the art to combine an edge server; adapted for communicating over a backbone of a communication network with at least one cloud service; through the backbone of the communication network; and wherein the edge server is located at an edge of the communication network, in closer network proximity to an access point providing the respective client device connectivity to the network than the at least one cloud service, taught by Aiba et al., with the user using a mobile device, taught by Borzestowski et al., in order to reduce the distance to the user to shorten communication delay (Aiba et al. - ¶ [0021]).

As to Claim 4, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, 
wherein the at least one logic rule defines the interaction with the at least one user comprises at least one of: a predefined dialog flow, a condition, and a trigger event (Borzestowski et al. disclose receiving automated script fetches {predefined dialog flow}, analyses, rules and file information from web servers used to instantiating client bot sessions - ¶ [0070]).

As to Claim 5, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, further comprising 
initiating the at least one bot instance and/or adjusting the operation of the at least one bot instance based on a content of at least one message received from the respective client device, the at least one message originates from the at least one user interacting with the at least one bot instance (Borzestowski et al. disclose the dialog occurring during the bot session - ¶ [0089]. Examiner notes that this claim does very little to further limit the parent claim, because the very nature of bot sessions are interactive, and therefore adjustments are made in responses based on what the other party has said or written).

As to Claim 6, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, further comprising 
initiating the at least one bot instance and/or adjusting the operation of the at least one bot instance proactively in response to at least one trigger event detected for the at least one user (Borzestowski et al. disclose the open bot in Fig. 14B. The bot would not be opened but for a triggering event).

As to Claim 7, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, further comprising 
adjusting the operation of the at least one bot instance according to a state of the at least one bot instance defined by at least one condition of previous engagement with the at least one user (Borzestowski et al. disclose the changing of the bot image based on having to wait for the user’s response, such as knocking on the screen and juggling balls, etc. - ¶¶ [0094-0104]).

As to Claim 9, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, further comprising 
adjusting the operation of the at least one bot instance according to at least one of a plurality of contextual attributes identified for the at least one user, the plurality of contextual attributes comprising at least one member of a group consisting of: a gender, an age, an intent, a sentiment, a mood, a scene, a geographical location, and an environmental condition (Borzestowski et al. disclose the changing of the bot mood response based on the user’s activity during the bot session - ¶¶ [0094, 0111-0114]).

As to Claim 10, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 9, further comprising 
communicating with at least one Natural Language Processing (NLP) service to obtain at least one of the plurality of contextual attributes (Borzestowski et al. disclose using NPL, and the changing of the bot mood response based on the user’s activity during the bot session - ¶¶ [0008, 0094, 0111-0114]).

As to Claim 11, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 9, further comprising 
communicating with at least one additional service to obtain at least one of the plurality of contextual attributes (Borzestowski et al. - ¶ [0152]).

As to Claim 13, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 9, further comprising 
providing the metadata and the at least one contextual attribute for manipulation of an avatar presented to the at least one user to represent the at least one bot instance (Borzestowski et al. disclose using NPL, and the changing of the bot mood response based on the user’s activity during the bot session - ¶¶ [0008, 0094, 0111-0114]).

As to Claim 14, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 9, further comprising 
providing the metadata and the at least one contextual attribute for manipulation of at least one text-to-speech synthesizer operated to produce an audio output to the at least one user (Borzestowski et al. disclose speech-to-text and text-to-speech embodiments - ¶ [0008]).

Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borzestowski et al. and Aiba et al., and further in view of US 2020/0177528 A1 (Takishima).

As to Claim 2, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, 
comprising the edge server and cloud service as cited above. However, the combination of Borzestowski et al. and Aiba et al. does not disclose using PaaS. However, Takishima discloses
wherein the server is implemented as a Platform as a Service (PaaS) applies at least one PaaS framework to facilitate a communication interface for communicating with the at least one cloud service (Takishima - ¶¶ [0011, 0032]).
It would have been obvious to one of ordinary skill in the art to combine wherein the server is implemented as a Platform as a Service (PaaS) applies at least one PaaS framework to facilitate a communication interface for communicating with the at least one cloud service; wherein the at least one cloud service is utilized using at least one Software as a Service (SaaS) framework; and retrieving additional data from the at least one cloud service in response to interaction with the at least one user, taught by Takishima, with communicating with a web server to communicating with at least one web server to receive metadata comprising at least one logic rule predefined for instantiation of conversation bots operated to interact with users using client devices, taught by Borzestowski et al., in order to provide scalability; provide secure and encrypted solutions, backup recovery, firewalls, identity management and data isolation and storage segregation; and instantly allocate resources in accordance with the emerging needs of a website or application.

As to Claim 3, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, 
comprising the edge server and cloud service as cited above. However, the combination of Borzestowski et al. and Aiba et al. does not disclose using SaaS. However, Takishima discloses
 wherein the at least one cloud service is utilized using at least one Software as a Service (SaaS) framework (Takishima - ¶ [0034]).
The motivation and obviousness arguments are the same as in Claim 2.

As to Claim 8, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 1, further comprising 
the edge server and cloud service as cited above. However, the combination of Borzestowski et al. and Aiba et al. does not disclose retrieving additional data from the at least one cloud service in response to interaction with the at least one user. However, Takishima discloses
retrieving additional data from the at least one cloud service in response to interaction with the at least one user (Takishima discloses the cloud platform used for continuously servicing bot applications - ¶ [0034]).
The motivation and obviousness arguments are the same as in Claim 2.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borzestowski et al. and Aiba as applied to Claim 9 above, and further in view of US 2019/0266775 A1 (Lee et al.).

As to Claim 12, the combination of Borzestowski et al. and Aiba et al. discloses the method of claim 10.
The combination of Borzestowski et al. and Aiba et al. does not disclose applying at least one image processing tool to analyze at least one image depicting the at least one user to extract at least one of the plurality of contextual attributes. However, Lee et al. disclose 
applying at least one image processing tool to analyze at least one image depicting the at least one user to extract at least one of the plurality of contextual attributes (Lee et al. disclose altering an avatar based on variation of facial expression obtained by the user’s camera - ¶ [0086]).
It would have been obvious to one of ordinary skill in the art to combine applying at least one image processing tool to analyze at least one image depicting the at least one user to extract at least one of the plurality of contextual attributes, taught by Lee et al., with adjusting the operation of the at least one bot instance according to at least one of a plurality of contextual attributes identified for the at least one user, the plurality of contextual attributes comprising at least one member of a group consisting of: a gender, an age, an intent, a sentiment, a mood, a scene, a geographical location, and an environmental condition, taught by the combination of Borzestowski et al. and Aiba et al., in order to provide a more lifelike dialog session (Lee et al. - ¶ [0004]). For instance, if the user expresses concern on his/her face, it would be more appropriate for the bot avatar to also express concern, rather than a non-matching sentiment (such as happy or carefree).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444